Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.

Response to Arguments/Amendments
Applicant's arguments, essential directed towards the newly introduced limitations, have been considered but are moot in view of the new ground(s) of rejection (see para 12-13, below).


Claims 1-3, 5-6, 8-11 and 13-15 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 103
Claim 1-3, 5-6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sandori (USPUB 20050071392) in view of Antos (USPUB 20100306171) or, in alternative, Kletter (USPUB 20110197121), and further in view of Henoud (USPUB 20080109883) or, in alternative Vijayan (USPUB 20140201153).
As per claims 1 and 9, Sandori teaches a configuration management server (Back-Up Storage System 170) operable to interface with a plurality of clients device via a network comprising a processor (e.g. 120, 136, see Fig. 2 and associated text) configured to perform a method of tracking a change history of modifications to one or more records of the system data and credential data sotred in one or more files or databases (e.g. para 64, 71-73, for example); determining an authorization status of a user of an access client (para 87); outputting an authorized view of a selected record of the one or more records to the access client, wherein one or more fields of the selected record are displayed based on the authorization status; and limiting an output of the change history of modifications to the one or more fields of the selected record to the access client based on the authorization status (para 87-90). 
Sandori does not but Antos teaches change history of modification output on a user interface displays modifications to the one or more fields of the selected record and one or more unmodified fields of the selected record in combination with the modifications to the one or more fields of the selected record and visual cues of the change history of modifications to the one or more fields are output to the access client to highlight or flag changes (see Antos’ para 123,  Fig. 3 and 5 with the associated text and Kletter’s Fig. 3A with the associated text for example).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Antos’ and Kletter’s teaching into Sandori’s invention given the benefit of usability.
Sandori’s as modified records do not pertain to/include the system data comprising configuration of one or more access control points of a secured environment, and the credential data comprising user authorization data associated with the one or more access control point. 
However, Hernoud teaches system data and credential data (see para 2-3, para 45-46, 57-58, 62, 71, etc.) where the system data comprises configuration of one or more access control points of a secured environment, and the credential data comprises user authorization data associated with the one or more access control points (para 23, 52 and 62). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include data taught by Hernoud into Sandori’s invention given the predictable benefit of providing a comprehensive platform o security management.  Similarly, it would have been obvious to one of 
Similarly, Vijayan teaches system data and credential data where the system data comprises configuration of one or more access control points of a secured environment, and the credential data comprises user authorization data associated with the one or more access control points (para 73 and 290, for example).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known type of data as taught by Vijayan into Sandoris’ invention given the benefit of customization and backup of critical data.  Similarly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Sandori’s teaching into Vijayan’s teaching given the benefit of data backup.
Furthermore, Sandori’s para 68 and 88 address the limitations of claims 2 and10, para 65 claims 3 and 11, para 46 claims 6 and 14 and para 43, 68 and 88 claims 8 and 15.
(Note that although the set of system 170 in Sandori was equated to a configuration management server, a skilled in the art would readily appreciate that implementing the recited functionalities in a device that expressly is called a server (logical and/or physical) would have been merely an old and obvious routinely implemented variant in the art of computing while offering the predictable benefit of data storage.)
As per claim 5 and 13 Sandori does not but Antos and Kletter teaches visual cues of the change history of modifications to the one or more fields are output to the access client to highlight or flag changes (see Antos’ para 123, Fig. 3 and 5 with the 
As per the newly added limitation, the prior art does not expressly teach the newly added entity, configuration manager executing on the configuration management server.  However, the prior art clearly discusses the claimed tracking and controlling access (to a plurality of system data and credential data), including providing the limited output based on the authorization status, as discussed above.  Moreover, while these functions are completed on the configuration management server (Back-up Storage system 170), a skilled in the art would readily appreciate that the computing devices offer their functionalities by executing software modules including computing instructions, as also noted by the prior art (e.g. Sandori para 22), and the set of these instructions could reasonably meet the broadest reasonable interpretation of the configuration manager.  
Furthermore, it is noted that using a particular name for the set of the computing instructions executed by the configuration management server (providing a paritular set of functionalities) would not affect the functionality of the invention, thus would not distinguish the claimed invention from the prior art in the terms of patentability.  They would merely amount to descriptive material not distinguishing the claimed invention from the prior art in the terms of patentability (see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed.Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)), while having a 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433